DETAILED ACTION
This Action is responsive to the Restriction/Election Response filed on 02/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a three-dimensional (3D) memory device, in the reply filed on 02/25/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, drawn to a method for forming a three-dimensional (3D) memory device, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang (US 2016/0111437).

Regarding claim 1, Pang (see, e.g., FIG. 11A) discloses a three-dimensional (3D) memory device, comprising:
a substrate 9 (Para 0022);
a memory stack 32, 46 comprising interleaved conductive layers 46 and dielectric layers 32 above the substrate 9 (Para 0036, Para 0087);
a structure 55, 62 extending vertically through the memory stack 32, 46 (Para 0061, Para 0103, Para 0105);
a first dielectric layer 73 on the memory stack 32, 46 (Para 0068);
an etch stop layer 41 on the first dielectric layer 73 (Para 0084);
a second dielectric layer 90 on the etch stop layer 41 (Para 0100);
a first contact 88 through the etch stop layer 41 and the first dielectric layer 73 and in contact with an upper end of the structure 55, 62 (Para 0099); and
a second contact 92 (e.g., 9M) through the second dielectric layer 90 and in contact with at least an upper end of the first contact 88 (Para 0101).

Regarding claim 2, Pang (see, e.g., FIG. 11A) teaches that the second contact 92 (e.g., 9M) is in contact with the upper end of the first contact 88 and the etch stop layer 41 (Para 0101).

Regarding claim 3, Pang (see, e.g., FIG. 11A) teaches that the second dielectric layer 90 comprises a first dielectric material (e.g., silicon oxide), and the etch stop layer 41 comprises a second dielectric material (e.g., silicon nitride) different from the first dielectric material (e.g., silicon oxide) (Para 0084, Para 0101).

e.g., FIG. 11A) teaches that an etch selectivity between the first dielectric material (e.g., silicon oxide) and the second dielectric material (e.g., silicon nitride) is not less than about 5:1.

Regarding claim 5, Pang (see, e.g., FIG. 11A) teaches that the first dielectric material (e.g., silicon oxide) comprises silicon oxide (Para 0100).

Regarding claim 6, Pang (see, e.g., FIG. 11A) teaches that the second dielectric material (e.g., silicon nitride) comprises at least one of silicon nitride, silicon oxynitride, or high dielectric constant (high-k) dielectrics (Para 0084).

Regarding claim 7, Pang (see, e.g., FIG. 11A) teaches that the structure 55, 62 is a channel structure or a slit structure (Para 0048, Para 0050, Para 0053-Para 0059).

Regarding claim 9, Pang (see, e.g., FIG. 11A) teaches that the upper end of the first contact 88 is flush with a top surface of the etch stop layer 41.

Regarding claim 10, Pang (see, e.g., FIG. 11A) teaches that a lower end of the second contact 92 (e.g., 9M) is flush with the top surface of the etch stop layer 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pang (US 2016/0111437), in view of Totoki (US 2020/0203364).

Regarding claim 8, Pang (see, e.g., FIG. 11A) teaches a first contact 88 and a second contact 92 (e.g., 9M) (Para 0099, Para 0101). However, Pang fails to expressly teach that the critical dimension of the first contact is greater than a critical dimension of the second contact. On the other hand, Totoki (see, e.g., FIG. 14A) teaches that the critical dimension of the first contact 88 is greater than a critical dimension of the second contact 198 (e.g., left-most contact). However, differences in critical dimensions (i.e., linewidths) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the critical dimension of the first contact being greater than a critical dimension of the second contact, it would have been obvious to one of ordinary skill in the art to use or modify the critical dimension of the first contact being greater than a critical dimension of the second contact as described in Totoki.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed critical dimension of the first contact being greater than a critical dimension of the second contact or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/12/2021